26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Robert Dean FORKNER, Jr., Appellant.
No. 93-4139.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  May 16, 1994.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Robert Dean Forkner, Jr. was tried by jury and found guilty of conspiring to distribute methamphetamine, a violation of 21 U.S.C. Sec. 846, and possession with intent to distribute methamphetamine, a violation of 21 U.S.C. Sec. 841(a)(1).  The District Court1 sentenced Forkner to a prison term of eighty-seven months.  Forkner appeals his convictions and sentence.  We affirm.


2
Forkner argues that the evidence is insufficient to support his convictions.  With respect to his sentence, Forkner argues that the District Court erred in assessing a two-level increase for obstruction of justice and that the court misunderstood its authority to grant a downward departure under Section 5K2.13 of the Sentencing Guidelines on the basis of Forkner's alleged diminished capacity.


3
Having carefully reviewed the issues presented, we conclude that none of Forkner's claims has merit.  The evidence presented at trial was sufficient to sustain his convictions.  The District Court correctly increased his sentence for obstruction of justice because the court found his trial testimony to be perjured.  Finally, the District Court's refusal to depart downward is not reviewable because the District Court did not misunderstand its authority to depart downward and such a departure is solely within the discretion of the sentencing court.


4
As no error of law appears, and as an opinion would lack precedential value, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa